DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 16, 18, 20, 21 and 23 directed to invention III and IV non-elected without traverse.  Accordingly, claims 15, 16, 18, 20, 21 and 23 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 15, 16, 18, 20, 21 and 23.
Allowable Subject Matter
Claims 1, 4-6, and 53 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose a flow cell, comprising: a plurality of nano-depressions defined in a surface of the substrate; and interstitial regions separating the plurality of nano-depressions, each interstitial region being an exposed portion of the surface of the substrate; and a hydrophobic material layer positioned in the barrier depression, wherein a depth of the barrier depression corresponds with a thickness of the hydrophobic material layer and wherein the hydrophobic material layer has a surface that is co-planar with the interstitial regions in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael P LaPage/Primary Examiner, Art Unit 2886